Citation Nr: 1334010	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  12-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received which is sufficient to reopen the Veteran's previously denied claim to establish service connection for diabetes mellitus, type II, and if so, whether service connection is warranted, to include as due to exposure to herbicides.  

2.  Whether new and material evidence has been received which is sufficient to reopen the Veteran's previously denied claim to establish service connection for hypertension, and if so, whether service connection is warranted, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for anemia, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for a disability manifested by abnormal kidney functioning, to include as due to exposure to herbicides.  

7.  Entitlement to service connection for bilateral cataracts, to include as due to exposure to herbicides.  

8.  Entitlement to service connection for residuals of multiple cerebrovascular accidents, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1964, with subsequent service in the Army Reserves.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2011, the Veteran presented oral testimony to a Decision Review Officer (DRO) in support of his hypertension, diabetes mellitus, type II, and prostate cancer claims.  A transcript of the August 2011 DRO hearing is associated with the record.  

In June 2013, the Veteran presented oral testimony in support of his hypertension, diabetes mellitus, type II, and prostate cancer claims at a hearing conducted, via videoconferencing equipment, by the undersigned.  A transcript of the June 2013 hearing is associated with the record.  

At the June 2013 hearing, the Veteran submitted evidence in support of his claims which was accompanied by a waiver of local consideration.  This waiver is associated with the record.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

In the May 2011 rating decision, the RO, inter alia, denied the Veteran's claim to establish service connection for memory loss, to include as due to exposure to herbicides.  Also, in a September 2013 rating decision, the RO, inter alia, denied the Veteran's claim to establish service connection for a respiratory disability (claimed as a lung condition), to include as due to exposure to herbicides.  To the Board's knowledge, the Veteran has not expressed dissatisfaction with those determinations, and thus, the claims are not before the Board at this time.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) entitlement to service connection for diabetes mellitus, type II, (2) entitlement to service connection for hypertension, to include as due to exposure to herbicides, (3) entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, (4) entitlement to service connection for PTSD, (5) entitlement to service connection for anemia, to include as due to exposure to herbicides, (6) entitlement to service connection for a disability manifested by abnormal kidney functioning, to include as due to exposure to herbicides, (7) entitlement to service connection for bilateral cataracts, to include as due to exposure to herbicides, and (8) entitlement to service connection for residuals of multiple cerebrovascular accidents, to include as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2007 decision, the Board issued a decision denying the Veteran's claims to establish service connection for diabetes mellitus, type II, and hypertension, and, following the February 2008 dismissal of an appeal of the Board's denial of that claim by the United States Court of Appeals for Veterans Claims (Court), it became final.

2.  The evidence received since the May 2007 Board decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The evidence received since the May 2007 Board decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension, and raises a reasonable possibility of substantiating the Veteran's claim.  



CONCLUSIONS OF LAW

1.  The May 2007 Board decision that denied service connection for diabetes mellitus, type II, and hypertension is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence has been received and the claim for service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

3.  New and material evidence has been received and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the petition to reopen the previously disallowed claims to establish service connection for diabetes mellitus, type II, and hypertension, his petition has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act (VCAA) on the petition to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the Veteran's petition to reopen. 

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999); Justus v. Principi, 3 Vet. App. 510 (1992). 

The United States Court of Appeals for Veterans Claims (the Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118 (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim). 

As noted above, claims to establish service connection for diabetes mellitus, type II, and hypertension were denied by the Board in a May 2007 decision.  The Board denied the Veteran's claims on the bases that the record did not include evidence of in-service incurrence of either disease or evidence a nexus between either disease and the Veteran's service.  Although the Veteran initially appealed the May 2007 decision to the Court, a brief in support of this appeal was not filed and the Veteran did not respond to the Court's show cause order.  Accordingly, the Court dismissed the Veteran's appeal for failure to comply with the Court's rules, and the May 2007 Board decision became final.  38 U.S.C.A. § 7104.

In December 2009, the Veteran filed his current petition to reopen his claims to establish service connection for diabetes mellitus, type II, and hypertension.  Also, in his December 2009 claim, the Veteran asserted that these diseases were due to in-service exposure to herbicides.  Although this etiological theory was not asserted at the time of the Board's May 2007 denial of these claims, the Court has held that a claim brought under a new etiological theory does not constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  As such, the Veteran's claim must be reopened as outlined in 38 U.S.C.A. § 5108.  

Subsequent to the May 2007 Board decision, the Veteran asserted that he was exposed to herbicides during his service in the Army Reserves, and VA has received a statement from Dr. Fleming, noting that herbicide exposure has been linked to diagnoses of diabetes mellitus, type II, and hypertension.  

The Board notes that this evidence is new in that it was not of record at the time of the prior final denial.  In addition, this evidence is material in that it suggests a nexus between the disabilities at issue and herbicide exposure to service.  As the Court held in Shade that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim, the Board finds that the new evidence, in conjunction with the evidence previously of record, raises a reasonable possibility of substantiating the claim.  As such, the Veteran's petition to reopen his claims to establish service connection for diabetes mellitus, type II, and hypertension is granted, and the claims are reopened.  

In passing, the Board observes that the RO reopened the Veteran's claims in an April 2012 Statement of the Case (SOC), and thus, the Board may consider the merits of these claims.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  However, as discussed below, these claims, among others, must be remanded for further development.  


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and the appeal is allowed to this extent.  

The claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and the appeal is allowed to this extent.  


REMAND

Hypertension, Diabetes Mellitus, Type II, and Prostate Cancer

In addition to the Veteran's active duty, he testified at the June 2013 hearing that he had more than 30 years of military service in the Army Reserves.  See the June 2013 hearing transcript at pages 3 and 4.  The nature of this service, specifically, the dates of all periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), must be clarified.  

Also, the Veteran has asserted that he was exposed to herbicides (Agent Orange and Agent Blue) in August 1992, while stationed at Fort Chaffee, Arkansas, in the Army Reserves.  In support of his assertion, the Veteran submitted a "summary" from an unknown source alleging that the Department of Defense acknowledges use of herbicides at Fort Chaffee in the 1960's.  Although a February 2011 record from the National Personnel Records Center (NPRC) states that there were are records confirming that the Veteran was exposed to herbicides, it appears that this record did not consider the possibility of such exposure during the Veteran's Reserve service.  Appropriate development must be undertaken to substantiate whether the Veteran was exposed to herbicides in August 1992.  

The Veteran should be scheduled for a VA examination to determine the etiology of his diabetes mellitus, type II, hypertension, and prostate cancer.  If herbicide exposure is confirmed, causation due to this exposure must be considered with regard to all of the Veteran's claims.  

PTSD, anemia, abnormal kidney functioning, bilateral cataracts, residuals of multiple cerebrovascular accidents  

The Board accepts the Veteran's March 2012 statement as a valid and timely notice of disagreement with the RO's May 2011 denial of the Veteran's claims to establish service connection for PTSD, anemia, abnormal kidney functioning, bilateral cataracts, and residuals of multiple cerebrovascular accidents.  As such, these issues must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the record all records of VA treatment dated after May 15, 2013, from the Dorn Veterans' Hospital Division of the Columbia, South Carolina VA Medical Center.  

2.  Contact the Defense Finance and Accounting Service (DFAS), the National Personnel Records Center (NPRC), and any other appropriate repository and request the Veteran's pay stubs from his service in the Army Reserves.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

3.  Create and associate with the claims file a summary of the Veteran's service in the Army Reserves, to include the dates for each period of ACDUTRA and INACDUTRA that he attended.  

4.  Furnish the Veteran's detailed description of herbicide exposure at Fort Chaffee, Arkansas to the appropriate sources, to include review of the Department of Defense's inventory of herbicide operations, and request verification of whether herbicides were used at that location, and if so, when.  If it is determined that herbicides were used, the name of the chemical compound utilized should be obtained if possible.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension, diabetes mellitus, type II, and prostate cancer.  The complete record, to include the paper claims file and Virtual VA file, should be made available to and reviewed by the examiner.  

Thereafter, the examiner should address the following:

a.  Is it at least as likely as not that the Veteran's hypertension initially manifested during a period of the Veteran's service or is otherwise etiologically related to such, to include herbicide exposure (if confirmed).  

b.  Is it at least as likely as not that the Veteran's diabetes mellitus, type II, initially manifested during a period of the Veteran's service or is otherwise etiologically related to such, to include herbicide exposure (if confirmed).  

c.  Is it at least as likely as not that the Veteran's prostate cancer is etiologically related to a period of the Veteran's service, to include herbicide exposure (if confirmed).  

In providing the requested opinions, the examiner must consider all of the evidence of record, to include the May 2010 VA Agent Orange Registry Examination report and his testimony at the August 2011 DRO hearing and June 2013 Board hearing.  

6.  Issue a Statement of the Case pursuant to the notice of disagreement received addressing the issues of (1) entitlement to service connection for PTSD, (2) entitlement to service connection for anemia, to include as due to exposure to herbicides, (3) entitlement to service connection for a disability manifested by abnormal kidney functioning, to include as due to exposure to herbicides, (4) entitlement to service connection for bilateral cataracts, to include as due to exposure to herbicides, and (5) entitlement to service connection for residuals of multiple cerebrovascular accidents, to include as due to exposure to herbicides.  The Statement of the Case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should such issues be returned to the Board for appellate review. 

7.  Thereafter, readjudicate de novo the Veteran's claims of entitlement to service connection for hypertension, diabetes mellitus, type II, and prostate cancer, in light of all of the evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


